DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with Attorney Freiburger on April 28, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 2-5, 7-10 and 17-21.  Claim 15 stands withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Affirmation of the election must be made by applicant in replying to the May 23, 2022 Office Action.  
In the response filed on August 5, 2022, Applicants “strongly traverse” the restriction (see page 7). In the response, Applicants argued that the prior art cited in the May 23, 2022 Office Action does not disclose “the serial multiple treatments set forth in the current claims and not a forward and reversed-flow concentric channel arrangement such as claimed, particularly in the claims as amended” (see page 8; see also pages 9 & 10). 
This argument is deemed unpersuasive.  The argument is based on a newly amended feature, recited in claim 1 for the first time in the August 5, 2022 Response.  The restriction requirement is based on the claims as pending at the time of the Office Action.  Thus the requirement is still deemed proper and is therefore made final.  

The reply filed on August 5, 2022 fails to correctly identify the status of claim 15.  Additionally, the August 5, 2022 Response states “the reasons and arguments that follow will focus on the ultrapure water production system in semiconductor fabrication, in line with all the claims that should be under consideration, including claim 15” (see page 10).  
Please correct the status identifier of claim 15 by identifying as “Withdrawn”.  “The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given” (See MPEP 714, II, C, (A)).  Failure to correct the status identifier of claim 15 will be deemed deliberate and a Notice of Non-Compliant Amendment will be issued. 
Response to Amendment
The amendments to the claims have been entered.
Claims 2-5, 7-10, 15, 17-21 are currently pending.
Claim 15 is withdrawn.
Claims 2-5, 7-10, 17 and 18 are amended. 
Applicants amended and acknowledged that claim 18 recites a means plus function limitation.  Thus, claim 18 recitation of “a reflector means for reflecting UV radiation” is a means plus function limitation.  Claim 5 is also deemed to recite a means plus function limitation. 
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
In the response, it was argued that Otani ‘934 “does not show a concentric arrangement wherein water flows through an inner volume or channel close or adjacent to the UV source, then reverses direction and flows to an outer concentric channel just outside the first channel for further treatment….” (see Response page 11).  
This argument is deemed unpersuasive because Otani ‘934 discloses water flows through the portion present between the inner pipe (18B) and the outer pipe (18A) in at least two directions.  This includes at least a partial reversal in the vertical direction of the fluid flow through the space formed between the inner pipe (18B) and the outer pipe (18A) (see also annotated figure below). 


    PNG
    media_image1.png
    709
    1167
    media_image1.png
    Greyscale

In the response, it was argued that Melyon ‘482 discloses a “treatment device with two concentric flow chambers and with a reversal of flow, but that flow reversal is opposite what is claimed, the order of the UV treatment and secondary treatment are reversed, and the treatment in the outer volume is with activated carbon, as a first or primary treatment, not the same as or analogous to the secondary treatments specified in claim 17” (see Response page 14). 
This argument is deemed unpersuasive.  In Melyon '482, water flows through the filter assembly and then into the annular passage (50). In the May 23, 2022 Office Action, the Examiner held that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US '482 to arrange the water flow path to be in the annular passage (50), then through the filter assembly (40) and reasonably expect the resulting apparatus to work as Melyon '482intended.  This modification of Melyon ‘482 would achieve a flow path wherein water enters the downstream end of the annular passage (50), travels into the filter assembly (40)/outer volume, so that the water flows through and exiting the annular passage (40 then reversing direction and enters and flows through the filter assembly (40).  That is, the proposed modification in the May 23, 2022 Office Action was directed towards a flow path that was opposite of the original disclosure of Melyon ‘482 and in line with claim 17, as recited in the August 5, 2022 Response. 
In the response, it was argued that Melyon ‘482 does not disclose a secondary treatment of either an ion exchange resin to remove oxidized organics, or a catalyst to remove hydrogen oxide.  Applicants argued that this deficiency of Melyon ‘482 is not overcome by Nachtman ‘508 (see Response pages 14 and 15).  
This argument is deemed unpersuasive.  Applicants remarks relied upon portions of the disclosure of Nachtman ‘508 that were not cited by the Examiner in the May 23, 2022 Office Action.  Applicants argued “The physical arrangement of the system and process of Nachtman are very different from what is now claimed, not contained in a single unitary cylindrical device with flow first through an inner cylindrical chamber surrounding a UV source and then reversing through an outer annular concentric chamber in which is positioned either an ion exchange resin or catalyst to remove  hydrogen peroxide” (see Response page 15). 
In the May 23, 2022 Office Action, the Examiner held that “It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US '482 to incorporate the lonac NM60-SG mixed bed ion exchange resin of US '508 in order to achieve "remove essentially all ionic contaminants originating from the feed water source." See US '508, paragraph [0023]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US '482 to incorporate the catalytic activated carbon of US '508 in order to achieve removal of hydrogen peroxide” (emphasis added. See pages 29 and 30). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “reflector means for reflecting UV radiation”, as recited in claims 5 and 18, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In claims 5 and 18, the term “means” is not modified by sufficient structure, material, or acts to perform the claimed function.  The specification of the present application provides various examples of the "means for reflecting UV radiation" but claim 18 is not modified by sufficient structure, material or acts to perform the claimed function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means (14) for generating a turbulent flow of flowing water in said volume, wherein preferably said means are spiral components, in particular spiral components made from SiO2 in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 4, 7, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934). 
Regarding claim 17, US ‘934 discloses an apparatus for providing ultrapure water (ultraviolet oxidation device. See paragraphs [0001], [0010] and [0028]-[0036] as well as figures 1, 2, 4, 5) for use in semiconductor fabrication (Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); See also MPEP § 2111.02, §2112.02 and 2114-2115), comprising:
a cylindrical reactor (2) (See figures 1, 2, and 4, the double pipe (18).  See also paragraphs [0012], [0013] and [0032]) with
an inner cylindrical shell (3) (See figures 1, 2, and 4, the inner pipe (18B).  See also paragraphs [0012], [0013] and [0032]), 
an outer cylindrical shell (4) arranged concentrically around the inner cylindrical shell (See figures 1, 2, and 4, the outer pipe (18A).  See also paragraphs [0012], [0013] and [0032].  The Examiner understands “concentrically” to means that the outer cylindrical shell (4) has a common center or axis to the inner cylindrical shell), wherein the common center or axis may be in  any position or plane.) and
an annular channel volume (5) formed between the inner shell and the outer shell (See figures 1, 2, and 4, the space between the inner pipe (18B) and the outer pipe (18A).  See also paragraphs [0012], [0013] and [0032].)
for flow of water through the annular channel volume (5) (See figure 1, water flows through the portion present between the inner pipe (18B) and the outer pipe (18A).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “annular channel volume (5)” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of achieving the flow of water through the annular channel volume (5).), 
an outer cylindrical vessel (11) concentrically positioned around the outer shell (4) (See figures 1, 2, and 5, housing (10)  See also abstract and paragraphs [0010]-[0012], [0018], [0028] and [0032].  The Examiner understands “concentrically” to means that the outer cylindrical vessel (11) has a common center or axis to the outer shell (4), wherein the common center or axis may be in  any position or plane.) 
to define an outer volume for flow of water through the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “outer cylindrical vessel (11)” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of defining an outer volume for flow of water through the outer volume.),
a flow path from a downstream end of the annular channel volume (5) into the outer volume (12) so that water flowing through and exiting the channel volume then reversing direction and enters and flows through the outer volume (See figures 1, water flow.  The water to be treated enters the inlet (10A) of the housing (10) and travels from the photocatalyst cartridge/fiber (12), through the space present between the inner pipe (18B) and the outer pipe (18A), then flows through the space present between the outer pipe (18A) and the photocatalyst cartridge/fiber (12), and repeats that process until the water flows to the outlet (10B) of the housing (10).  See also paragraph [0032].),
a UV emission device within said inner shell (3) (See figures 1, 2 and 5, the cylindrical ultraviolet radiation lamp 14.  See also paragraphs [0013], [0032] and [0033]),
for UV transmission through water flowing through the channel volume (5) to oxidize organic molecules in the water (Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “UV emission device” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of UV transmitting through water flowing through the channel volume (5) to oxidize organic molecules in the water.), 
the outer volume containing at least one of (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].):
an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (See figure 5, the non-woven fabric (12A) of the photocatalyst cartridge/fiber (12).  “flat non-woven fabric 12A used in the ultraviolet oxidation device of the present embodiment is formed of silica based composite oxide fibers….”  See paragraph [0035].  “[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].), 
the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel volume being without metals (The inner pipe (18B) and the outer pipe (18A), which form a space between, are deemed to be an inner cylindrical shell (3), the outer cylindrical shell (4) and the channel volume. Because US '934 does not discloses metals in the double pipe (18), a plain reading of US ‘934 would be that the inner pipe (18B) and the outer pipe (18A) of the double pipe and the space formed between would not include metals.  Additionally, US ‘934 discloses that the “the inner pipe and the outer pipe are formed of a material which allows the ultraviolet rays having wavelength of 180 to 190 nm and wavelength of 250 to 260 nm to transmit therethrough, and the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 run and a peak wavelength of 250 to 260 run.”  See paragraph [0013].  US ‘934 discloses that the “ultraviolet radiation lamps 14 are formed into cylindrical shape and provided with a cover member (not shown) of cylindrical shape formed, on the outer surface thereof.  The cover member is made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the the inner pipe (18B) and the outer pipe (18A) of the double pipe (18) to be synthetic quartz as this would allow for greater radiation of the liquid to be treated in the device as synthetic quartz achieves permeability of the UV rays at several peak wavelengths.)  
so that water flowing through the channel volume does not make contact with any metal (With the inner pipe (18B) and the outer pipe (18A) of the double pipe (18) being composed of synthetic quartz, then the space formed between would allow for water flowing through to not make contact with any metal.), and
the cylindrical reactor with the inner and outer cylindrical shells and the channel volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device (See figures 1, 2, and 5, the inner pipe (18B), the outer pipe (18A), the space between the inner pipe (18B) and the outer pipe (18A) of the double pipe (18), and the housing (10) form an apparatus that is a sole unitary device.),   
whereby ultrapure water is provided by flowing water through the channel volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device (See figures 1, the water flow.  The water to be treated enters the inlet (10A) of the housing (10) and travels from the photocatalyst cartridge/fiber (12), through the space present between the inner pipe (18B) and the outer pipe (18A), then flows through the space present between the outer pipe (18A) and the photocatalyst cartridge/fiber (12), and repeats that process until the water flows to the outlet (10B) of the housing (10).). 
Regarding claim 20, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].) 
contains said catalyst (the photocatalyst cartridge/fiber (12).),
which comprises palladium or platinum (“[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].).  
Regarding claim 2, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said inner cylindrical shell (3) (See figures 1, 2, and 4, the inner pipe (18B).  See also paragraphs [0012], [0013] and [0032])
is made from synthetic crystalline SiO2 (“[t]he double pipe 18 … made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0032].  Synthetic quartz is necessarily a synthetic crystalline SiO2.)
with a UV transmission rate (US ‘934 discloses that the synthetic quartz allows for the permeability of light at 250-260 nm and 180-190 nm.)
Regarding claim 3, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said UV emission device (6) (See figures 1, 2 and 5, the cylindrical ultraviolet radiation lamp 14 paragraphs [0013], [0032], and [0033].)
has an emission spectrum with wave lengths < 380 nm, with emission peaks of 185 nm and 254 nm (“the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 nm and a peak wavelength of 250 to 260 nm.”  See paragraph [0013].  US ‘934 discloses emission peaks that are less than 380 nm, less than 200 nm and emission peaks of 185 nm and 254 nm.). 
Regarding claim 4, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said outer cylindrical shell (4) (See figures 1, 2, and 4, the outer pipe (18A) of the double pipe (18).  See also paragraphs [0012], [0013] and [0032])
is made from SiO2 , with an UV transmission rate lower than that of synthetic crystalline SiO2 (“[t]he double pipe 18 … made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0032].  Synthetic quartz is necessarily a synthetic crystalline SiO2.  US ‘934 necessarily discloses that the UV transmission rate is lower than that of synthetic crystalline SiO2.  The components of US ‘934 are made of a similar material as recited in claim 4 and thus will also necessarily have a UV transmission rate relationship as recited in claim 4. )
Regarding claim 7, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel volume (5) has a width between 2 mm and 50 mm (The “space between the inner pipe and the outer pipe is a range of 1 to 10 mm in a radial direction.”  See paragraph [0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.)
Regarding claim 8, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel volume is made up from at least two chamber sections which are arranged in series (See figures 1 and 5, which illustrate four and 24, respectively, ultraviolet radiation lamp housing members 16. See also paragraph [0032].)

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US PUB 2010/0078574 (hereinafter US ‘574).
Regarding claim 18, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer cylindrical shell (US ‘934, the outer pipe (18A)).  US ‘934 does not explicitly disclose a reflector means for reflecting UV radiation.
US ‘574 discloses an apparatus for the treatment of a liquid using ultraviolet light.  See US ‘574, Abstract and paragraph [0002].  In US ‘574, the apparatus comprises a “UV-transmissive tube which is disposed within the chamber and is adapted for the passage of the liquid (or gas) therethrough. The apparatus further includes a UV lamp; …[a] reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. … The fluid, e.g., the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph [0008].  Further, the reflective material (108) is “any type of reflective material 108 or apparatus may be used. For example, the reflective material 108 which may be coated on the inside of the chamber 100 may comprise at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic. The reflective material 108 may be coated, anodized, or polished aluminum.” See paragraph [0039].
US ‘574 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular treatment of fluids using ultraviolet light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘934 to include the reflective material, as disclosed in US ‘574, on the outer pipe (18A), because the combination of the UV lamp and the reflective material achieves a uniform light distribution to occur within the liquid in the space between the inner pipe (18B) and the outer pipe (18A), i.e. the annular channel volume.  US ’574 discloses that an unexpected result occurs from the combination of the UV lamp and the reflective material.  “[t]he confluence of a first light from the UV lamp and a second light (and subsequent light) reflected from the reflective material produces an unexpectedly, generally, uniform light distribution to occur within a volume of the liquid. In other words, the light distribution using the present invention approaches is generally more uniform than expected than that of related art systems.” See paragraph [0009].
Regarding claim 5, modified US ‘934 discloses the invention as discussed above in claim 17 (As noted above in the 112 section, claim 5 is being examined as being dependent upon claim 18.  Modified US ‘934 discloses the invention as discussed above in claim 18.). Further, modified US ‘934 discloses said reflector means for reflecting UV radiation (See US ‘574, the reflective material)
is at least one coating (7) (See US ‘574, paragraph [0039].  The reflective material may be a coating of “at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic.” See paragraph [0039].),
made from amorphous SiO2 (see US ‘934 paragraph [0037]).
Regarding claim 10, modified US ‘934 discloses the invention as discussed above in claim 17. Further, modified US ‘934 said cylindrical reactor (2) (See figures 1, 2, and 4, the double pipe (18).  See also paragraphs [0012], [0013] and [0032]).  Modified US ‘934 does not explicitly disclose said cylindrical reactor (2) further comprises a cylindrical shield (10) enclosing said outer cylindrical shell (4), wherein said shield is made from plastic or has a surface made from plastic.  
US ‘574 discloses an apparatus for the treatment of a liquid using ultraviolet light.  See US ‘574, Abstract and paragraph [0002]. In figure 2 of US ‘574, the reflective material (210) encloses the UV lamp (202), the inner sleeve (204), and the transmissive tube (206).  In US ‘574, the apparatus comprises a “reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. … “the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph, [0008].  
As noted above, US ‘574 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘934 to include a reflective material, as disclosed in US ‘574, as a shield enclosing the outer pipe (18A) of the double pipe (18) of US ‘934 because the combination of the UV lamp and the reflective material achieves a uniform light distribution to occur within the liquid in the space between the inner pipe (18B) and the outer pipe (18A), i.e. the annular channel volume. See US ‘574, paragraph [0009].  This result may be achieved whether the reflective material is formed to enclose the outer cylindrical shell (4), as recited in claim 10, or is comprised as a component of the outer cylindrical shell, as recited in claim 18.
Additionally, the limitation “said shield is made from plastic or has a surface made from plastic” is merely an optional feature that does not necessarily narrow the scope of claim 10.  Nevertheless, modified US ‘934 discloses said shield is made from plastic or has a surface made from plastic (US ‘574 discloses that the reflective material (108) is “any type of reflective material 108 or apparatus may be used. For example, the reflective material 108 which may be coated on the inside of the chamber 100 may comprise at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic.” See paragraph [0039].)  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US PUB US 2002/0179508 (hereinafter US ‘508). 
Regarding claim 19, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].)  US ‘934 discloses that outer volume contains said catalyst (the photocatalyst cartridge/fiber (12).).  US ‘934 does not explicitly disclose the outer volume containing both ion exchange resin and said catalyst.  
US ‘508 discloses a “[H]ousing body 12 includes first chamber 20 and second chamber 24 bound together by common wall 20-24. Both ends of both first chamber 20 and second chamber 24 are fitted with porous screens 16 to act as both a prefilter for large particles and to retain filtration and/or adsorption media, the screens fitting into screen receiving recesses 17 countersunk into housing body wall 11 and common wall 20-24.”  See paragraph [0011].  The purification media used is “five types of purification media are preferred: (1) redox media; (2) acid-washed bituminous activated carbon; (3) high energy bituminous grade or acid washed coconut shell activated carbon; ( 4) semiconductor grade mixed bed ion exchange resin; and (5) catalytic activated carbon having a maximum peroxide number of 14.”  See paragraph [0013].  The ion exchange resin may be “Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023].  
US ‘508 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of liquid, particularly a system for producing ultrapure water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12), of US ‘934, to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in order to achieve “remove essentially all ionic contaminants originating from the feed water source.”  See US ‘508, paragraph [0023].  Using the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in conjugation would remove impurities from water and thereby achieve the objective of ultrapure water, as disclosed in US ‘508 and US ‘934.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US 2010/0310433 (hereinafter US ‘433).
Regarding claim 9, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel volume (5) (The space between the inner pipe (18B) and the outer pipe (18A).).  US ‘934 does not explicitly disclose means (14) for generating a turbulent flow of flowing water in said channel volume, wherein said means are spiral components made from SiO2.
US ‘433 discloses “a device for treatment of fluids, comprising a treatment chamber having an inlet and an outlet for the fluid to be treated, elongated UV light generating means arranged inside said treatment chamber, a photo-catalytic structure arranged in said treatment chamber, that said photo-catalytic structure is a filter arranged in the flow of fluid through the treatment chamber such that the fluid flows through said filter, wherein said filter is designed generally tubular and placed adjacent and surrounding said UV light generating means for radiating said filter with UV light, thereby creating treatment radicals, and wherein said filter is placed such that the whole flow of fluid is forced through the radiated filter.”  See paragraph [0008].  An embodiment of the photo-catalytic structure includes “[a] catalytic structure 60 that is arranged as a spiral wound around the glass tube.”  See paragraph [0036].  See figure 4, a catalytic structure (60).  US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraphs [0012] and [0036].
US ‘433 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of fluids, in particular the treatment of fluids using an ultraviolet light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spiral catalytic structure (60), wherein said spiral is composed of quartz glass, in modified US ‘482 because the catalytic material is capable of creating photo-catalytic reactions in the water to be treated, is “inert to most matter, it is a clean material and therefore usable in tap water applications as well as in the food industry, it may be covered with TiO2 with god adhesion, it may be spun to threads enabling manufacture of nets, and it may relatively easily be moulded to a suitable form.”  See US ‘433, paragraph [0036].

Claims 17, 19, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508). The product information page of Ionac NM60-SG and the product information page of Centaur® are herein presented as evidence.
Regarding claim 17, US ‘482 discloses an apparatus for providing ultrapure water (See figure 1, water filtering and treatment apparatus. See also Col. 2, lines 8-47) for use in semiconductor fabrication (Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); See also MPEP § 2111.02, §2112.02 and 2114-2115.), comprising:
a cylindrical reactor (2) (See figure 1, annular passage (50), inner wall (45), hollow tube (20), housing base (11), See Col. 3, lines 40-60.  See also annotated figure) with

    PNG
    media_image2.png
    628
    817
    media_image2.png
    Greyscale

an inner cylindrical shell (3) (See figure 1, outer surface of the hollow tube (20) facing the annular passage (50)),
an outer cylindrical shell (4) arranged concentrically around the inner cylindrical shell (See figure 1, inner wall (45.  The Examiner understands “concentrically” to means that the outer cylindrical shell (4) has a common center or axis to the inner cylindrical shell, wherein the common center or axis may be in  any position or plane.)) and
an annular channel volume (5) formed between the inner shell and the outer shell (See figure 1, annular passage (50))
for flow of water through the annular channel volume (5) (See figure 1, arrows illustrating water flow route.  Water flows through the annular passage (50).  See also Col. 4, lines 5-11.), 
an outer cylindrical vessel (11) concentrically positioned around the outer shell (4) (See figure 1, outer wall of the filter assembly (40).  See also annotated figure. The Examiner understands “concentrically” to means that the outer cylindrical vessel (11) has a common center or axis to the outer shell (4), wherein the common center or axis may be in  any position or plane.)
to define an outer volume for flow of water through the outer volume (See figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.),
a flow path from a downstream end of the annular channel volume (5) into the outer volume (12) so that water flowing through and exiting the channel volume then reversing direction and enters and flows through the outer volume (In US ‘482, water flows through the filter assembly and then into the annular passage (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘482 to arrange the water flow path to be in the annular passage (50), then through the filter assembly (40) and reasonably expect the resulting apparatus to work as US ‘482 intended.), 
a UV emission device within said inner shell (3) (See figure 1, lamp (6) as well as Col. 2, lines 10-13; Col. 3, lines 28-35.), 
for UV transmission through water flowing through the channel volume (5) to oxidize organic molecules in the water (As it passes through the annular passage 50 the water is purified by the ultraviolet rays being emitted form the lamp 6 and transmitted through the hollow tube 20.”  See Col. 4, lines 12-15),
the cylindrical reactor with the inner and outer cylindrical shells and the channel volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device (See figure 1, the annular passage (50), inner wall (45), and hollow tube (20) is present as a within the water filtering and treatment apparatus (A), which is a single unitary device.),
whereby ultrapure water is provided by flowing water through the channel volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device (In US ‘482, water flows through the filter assembly and then into the annular passage (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘482 to arrange the water flow path to be in the annular passage (50), then through the filter assembly (40) and reasonably expect the resulting apparatus to work as US ‘482 intended.).

    PNG
    media_image2.png
    628
    817
    media_image2.png
    Greyscale

US ‘482 discloses an outer volume (“The filter element 40 can be made in a number of ways and is readily available off-the-shelf in today's market.”  See Col. 3, lines 61-64.) but does not explicitly disclose an outer volume containing at least one of an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water.  
US ‘508 discloses a “[H]ousing body 12 includes first chamber 20 and second chamber 24 bound together by common wall 20-24. Both ends of both first chamber 20 and second chamber 24 are fitted with porous screens 16 to act as both a prefilter for large particles and to retain filtration and/or adsorption media, the screens fitting into screen receiving recesses 17 countersunk into housing body wall 11 and common wall 20-24.”  See paragraph [0011].  The purification media used is “five types of purification media are preferred: (1) redox media; (2) acid-washed bituminous activated carbon; (3) high energy bituminous grade or acid washed coconut shell activated carbon; ( 4) semiconductor grade mixed bed ion exchange resin; and (5) catalytic activated carbon having a maximum peroxide number of 14.”  See paragraph [0013].  The ion exchange resin may be “Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023].  “The catalytic activated carbon is designed specifically for removal of hydrogen peroxide….”  See paragraph [0025].  
US ‘508 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of liquid, particularly a system for producing ultrapure water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in order to achieve “remove essentially all ionic contaminants originating from the feed water source.”  See US ‘508, paragraph [0023].  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the catalytic activated carbon of US ‘508 in order to achieve removal of hydrogen peroxide.  Thus, US ‘482 in view of US ‘508 renders obvious the outer volume containing an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (the filter assembly (40) of US ‘482 being modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.)
US ‘482 in view of US ‘508 discloses the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel volume being without metals (US ‘482 discloses an annular passage (50), inner wall (45), hollow tube (20), See Col. 3, lines 40-60; see also figure 1.  In figure 1 of US ‘482, the outer surface of the hollow tube (20) faces the annular passage (50), and the inner wall (45) of the filter assembly (40) faces the annular passage (50). US ‘482 discloses that the hollow tube (20) is composed of quartz but does not explicitly disclose the composition of the filter assembly (40)/inner wall (45).  A “hollow elongate tube 20 of a material, such as quartz….”  See Col. 3, lines 32-33.  The “filter element 40 can be made in a number of ways and is readily available off-the-shelf in today's market.”  See Col. 3, lines 61-64.  As established above, US ‘482 in view of US ‘508 renders obvious the outer volume containing an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (the filter assembly (40) of US ‘482 being modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.  US ‘574 discloses the semiconductor grade mixed bed ion exchange resin “comprises chemically equivalent amounts of approximately 40 vol % strong acid cation resin proportionally mixed with approximately 60 vol% strong base anion resin. The preferred material is commercially available as Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023]; See also the product information page of Ionac NM60-SG.  In US ‘508, the “catalytic activated carbon is designed specifically for removal of hydrogen peroxide, thereby protecting downstream ion exchange resin from oxidation. The preferred form of this media is a 20x50 mesh bituminous-based material comprising a mixture of oxidized and calcinated bituminous coal and coal tar pitch….  The media is commercially available as Centaur® from Calgon Carbon Corporation of Pittsburgh, Pa.”  See paragraph [0025]; See also the product information page of Centaur®.  Thus, the cited art, in combination with one another, discloses the hollow elongate tube (20), the filter assembly (40)/inner wall (45) and the annular channel (50) being without metals.)
so that water flowing through the channel volume does not make contact with any metal (In US ‘482 in view of US ‘508, the water flowing through the annular passage (50) would not make contact with any metal.).
Regarding claim 18, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer cylindrical shell (See US ‘482 figure 1, inner wall (45) of filter assembly (40)) comprises
a reflector means for reflecting UV radiation (US ‘482 discloses a reflective material.  “In a preferred embodiment of the invention, the outer wall of the annular passage 50, i.e. the inner wall 45 of the filter assembly 40, is preferably lined with a material 51 which reflects ultraviolet rays passing through the water in the annular passage 50.”  See US ‘482, Col. 4, lines 15-20). 
Regarding claim 19, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer volume (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.) contains both said ion exchange resin (See US ‘508, the semiconductor grade mixed bed ion exchange resin) and said catalyst (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 and the catalytic activated carbon of US ‘508 in order to achieve the removal of essentially all ionic contaminants originating and the removal of hydrogen peroxide from the feed water source.
Regarding claim 2, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said inner cylindrical shell (3) (See US ‘482, the outer surface of the hollow tube (20), facing the annular passage (50))
is made from synthetic crystalline SiO2 (US ‘482, “Surrounding the lamp 6 is a hollow elongate tube 20 of a material, such as quartz, which is transparent to ultraviolet rays emanating from lamp 6.”  See US ‘482, Col. 3, lines 33-35. Quartz is a crystalline silicon dioxide, including synthetic crystalline SiO2),
with a UV transmission rate (US ‘482 discloses that the elongated tube (20) is transparent to ultraviolet rays emanating from the lamp.  The Examiner holds that the disclosure of US ‘482 overlaps the undefined scope of “UV transmission rate” in view of the disclosure of transparency in US ‘482.). 
Regarding claim 10, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said cylindrical reactor (2) (See US ‘482, figure 1 annular passage (50), inner wall (45), hollow tube (20), housing base (11), See Col. 3, lines 40-60.  See also annotated figure.) further comprises 
a cylindrical shield (10) enclosing said outer cylindrical shell (4) (See US ‘482, outer cylindrical wall (44) of the filter assembly (40).  See Col. 3, line 62 – Col. 4, lines 4.),
wherein said shield is made from plastic or has a surface made from plastic (This is merely an optional feature that does not necessarily narrow the scope of claim 10.). 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of JP2016215150A (hereinafter JP ‘150). 
Regarding claim 20, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer volume (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.) contains said catalyst (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14).  US ‘482 in view of US ‘508 does not explicitly disclose a catalyst comprising palladium or platinum.  
JP ‘150 discloses an ultrapure water production apparatus comprising a “catalyst reaction device that allows the water to be treated to flow in and pass through, and is a platinum group metal-supported catalyst that removes oxidizing substances from the water to be treated by coming into contact with the water to be treated to which hydrogen has been added”  See paragraph [0011].
JP ‘150 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular an ultrapure water production apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the platinum group metal-supported catalyst, as disclosed in JP ‘150, for the catalyst of modified US ‘482, since it would achieve the objective of removing hydrogen peroxide and produce ultrapure water (“decompose oxidizing substances contained in the water to be treated, particularly hydrogen peroxide….”  See JP ‘150, paragraph [0004]).
Regarding claim 21, US ‘482 in view of US ‘508, further in view of JP ‘150, discloses the invention as discussed above in claim 20. Further, US ‘482 in view of US ‘508, further in view of JP ‘150, discloses the outer volume is without metals other than said palladium or platinum (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.), 
is without metals other than said palladium or platinum (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14 and JP ‘150 disclosing the platinum group metal-supported catalyst), 
so that water flowing through the apparatus does not make contact with any metal except said palladium or platinum (US ‘482 discloses the filter assembly (40), being modified by US ‘508 the catalytic activated carbon having a maximum peroxide number of 14 and by JP ‘150 the platinum group metal-supported catalyst, yields a filter assembly (40) being without any metal except for the platinum of JP ‘150.  The Examiner notes that claim 17 recites “the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel volume being without metals” and claim 21 recites “the outer volume is without metals other than said palladium or platinum.”  There are no further claim limitations that are without metals.  Thus, under the Examiner understanding, and in view of the components of the filter assembly (40) of US ‘482 modified in view of US ‘508 and JP ‘150, the water flowing through the filtering assembly (40) and the annular passage (50) would necessarily not make contact with any metals except for the platinum component of the platinum group metal-supported catalyst.).

Claim 3, 4 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US PUB 2013/0220934 (hereinafter US ‘934). 
Regarding claim 3, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said UV emission device (6) (US ‘482 discloses a lamp (6)being an elongated ultraviolet light ray emitting lamp.  See Col. 2, lines12-13.)  US ‘482 in view of US ‘508 does not explicitly disclose an emission spectrum with wave lengths < 380 nm, with emission peaks of 185 nm and 254 nm.
US ‘934 discloses an ultraviolet oxidation device that achieves ultrapure water.  See US ‘934, Abstract.  In US ‘934, the device comprises cylindrical ultraviolet radiation lamp 14.  US ‘934 discloses “the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 nm and a peak wavelength of 250 to 260 nm.”  See paragraph [0013]. See also paragraphs [0032] and [0033].
US ‘934 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular an apparatus comprising an ultraviolet radiation lamp that achieves ultrapure water.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cylindrical ultraviolet radiation lamp 14 of US ‘934 as the elongated ultraviolet light ray emitting lamp of US ‘482 because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).”
Regarding claim 4, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said outer cylindrical shell (4) (the inner wall (45) of the filter assembly (40) of US ‘482, which is modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.)  US ‘482 in view of US ‘508 does not explicitly disclose the outer cylindrical shell (4) is made from SiO2, with an UV transmission rate lower than that of synthetic crystalline SiO2.
US ‘934 discloses an ultraviolet oxidation device that achieves ultrapure water.  See US ‘934, Abstract.  In US ‘934, the device comprises a photocatalyst cartridge/fiber (12).  See paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].  The photocatalyst cartridge/fiber (12) comprises a “silica based composite oxide fibers….”  See paragraph [0035].  “[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].  
As established above, US ‘934 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 in view of US ‘508 with the photocatalyst cartridge/fiber (12) of US ‘934 because it would improve the decomposition efficiency of the total organic carbon content (TOC) component.  See US ‘934, paragraph [0008]. See also paragraph [0039], [0040] and [0043]. US ‘482 in view of US ‘508 and US ‘934 will necessarily discloses that the UV transmission rate is lower than that of synthetic crystalline SiO2.  The components of US ‘482 in view of US ‘508 and US ‘934 are made of a similar material as recited in claim 4 and thus will also necessarily have a UV transmission rate relationship as recited in claim 4. )
Regarding claim 7, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said channel volume (5) (See US ‘482, annular channel (50)).  US ‘482 in view of US ‘508 does not explicitly disclose the channel volume (5) has width between 2 mm and 50 mm.  However, a change in size (herein “width”) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally, it is noted that US ‘934 discloses a double pipe (18) component for housing a UV radiation lamp.  See paragraph [0032] and figures 1, 2, and 4.  Water flows between the inner pipe (18B) and the outer pipe (18A).  The “space between the inner pipe and the outer pipe is a range of 1 to 10 mm in a radial direction.”  See paragraph [0012].
As noted above, US ‘934 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the width of the annular passage (50) of modified US ‘482 to be in the range of 1 to 10 mm, as disclosed in US ‘934.  US ‘934 establishes that it is known in the art that an annular passageway between a transmission tube and a UV light source to be 1 to 10 mm.  Further, optimization of the width of the annular passage (50) does not establish non-obviousness unless said range is established to be critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
US ‘934 does disclose a width of 1 to 10 mm, which overlaps the limitation “between 2 mm and 50 mm.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US PUB 2010/0078574 (hereinafter US ‘574) and US PUB 2013/0220934 (hereinafter US ‘934).
Regarding claim 5, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17  (As noted above in the 112 section, claim 5 is being examined as being dependent upon claim 18. US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 18.). Further, US ‘482 in view of US ‘508 discloses said reflector means for reflecting UV radiation (US ‘482 discloses a reflective material). US ‘482 in view of US ‘508 does not explicitly discloses the reflector means for reflecting UV radiation is at least one coating (7), made from amorphous SiO2. 
US ‘574 discloses an apparatus for the treatment of fluids in order to achieve an ultrapure water.  See paragraphs [0002] and [0007].  The apparatus includes a UV lamp that is disposed within a UV transmissive tube. “A reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. In one example, the reflective material is at least 80 percent reflective. The fluid, e.g., the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph [0008].  The reflective material may be a coating.  See paragraph [0039].
US ‘574 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular treatment of fluids using ultraviolet light.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the reflective material of US ‘574 on the inner wall (45) of the filter assembly (40) of US ‘482 in view of US ‘508 because the combination of the UV lamp of US ‘482 in view of US ‘508 and the reflective material of US ‘574 achieves a uniform light distribution to occur within water flowing through the annular passage (50).  US ’574 discloses that an unexpected result occurs from the combination of the UV lamp and the reflective material.  “[t]he confluence of a first light from the UV lamp and a second light (and subsequent light) reflected from the reflective material produces an unexpectedly, generally, uniform light distribution to occur within a volume of the liquid. In other words, the light distribution using the present invention approaches is generally more uniform than expected than that of related art systems.” See paragraph [0009].
As established above, US ‘934 is analogous prior art.  The disclosure of US ‘934 is established above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the amorphous silica component of US ‘934 in the apparatus of US ‘482 in view of US ‘508 and US ‘574 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US 2010/0310433 (hereinafter US ‘433). 
Regarding claim 9, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said channel volume (5) (See US ‘482, annular channel (50).).  US ‘482 in view of US ‘508 does not explicitly disclose means (14) for generating a turbulent flow of flowing water in said channel volume, wherein said means are spiral components, made from SiO2.
US ‘433 discloses “a device for treatment of fluids, comprising a treatment chamber having an inlet and an outlet for the fluid to be treated, elongated UV light generating means arranged inside said treatment chamber, a photo-catalytic structure arranged in said treatment chamber, that said photo-catalytic structure is a filter arranged in the flow of fluid through the treatment chamber such that the fluid flows through said filter, wherein said filter is designed generally tubular and placed adjacent and surrounding said UV light generating means for radiating said filter with UV light, thereby creating treatment radicals, and wherein said filter is placed such that the whole flow of fluid is forced through the radiated filter.”  See paragraph [0008].  An embodiment of the photo-catalytic structure includes “[a] catalytic structure 60 that is arranged as a spiral wound around the glass tube.”  See paragraph [0036].  See figure 4, a catalytic structure (60).  US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].
US ‘433 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of fluids, in particular the treatment of fluids using an ultraviolet light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spiral catalytic structure (60), wherein said spiral is composed of quartz glass, in modified US ‘482 because the catalytic material is capable of creating photo-catalytic reactions in the water to be treated, is “inert to most matter, it is a clean material and therefore usable in tap water applications as well as in the food industry, it may be covered with TiO2 with god adhesion, it may be spun to threads enabling manufacture of nets, and it may relatively easily be moulded to a suitable form.”  See US ‘433, paragraph [0036].
made from SiO2 (US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                         


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773